LANDRY, Judge.
For the reasons set forth in the consolidated matter entitled Travelers Insurance Co. v. Ragan et al., 202 So.2d 302, the judgment of the trial court in favor of plaintiff Voncille W. Ragan against defendant, City of Baker, is annulled, reversed and set aside and judgment rendered herein rejecting said plaintiff’s demands against said defendant with prejudice.
It is further ordered, adjudged and decreed the judgment of the trial court rejecting plaintiff’s demands against defendant, the Parish of East Baton Rouge is affirmed; all costs of these proceedings to be paid by plaintiff, Mrs. Voncille W. Ragan.
Affirmed in part, reversed in part and rendered.